Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the amendment filed 1/19/2022. Applicant amended claims 1, 18 – 20, cancelled claim 2; claims 1, 3 – 20 are pending in this application.

Response to Arguments
Regarding claim 20, applicant argues the allowable subject matter of claim 4 has been incorporated in claim 20 and consequently allowable. Examiner respectfully disagrees.
Claim 4 was dependent on claim 1, which was directed towards control of a single cooktop burner that was part of a cooking appliance. Claim 1 was directed to a single burner in a cooktop comprising plurality of burners, plurality of controller selectors and a controller, whereas claim 20 broadly claims a single burner and control selector (the claim does not require multiple burners and multiple controller selectors), one universal configurable activation sequence will meet the claimed subject matter. 
Examiner contacted Applicant on 2/4/2022 regarding a potential examiner’s amendment; Applicant requested an office action.
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

20 is rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Document (CN 204438219) in view of US Patent to Smith et al. (5,530,230).

Chinese Patent Document discloses a system for a two-step activation for a gas cooktop burner (12) having an associated digital gas valve (3) coupled to a gas supply and an associated ignitor (1)  disposed proximate thereto to ignite the gas cooktop burner, the system comprising: a control selector (7,8) associated with and assigned to the gas cooktop burner and having an output representative of a valve position of the digital gas valve; a touch sensor (9, 10, 11); andPage 6 of 10 Application No. 16/889,234 Reply to Office Action of November 18, 2021MR Ref: ZU088-20263a controller (2) coupled to the control selector and the touch sensor, the controller configured to control the digital gas valve (3) and the ignitor for the gas cooktop burner to ignite the gas cooktop burner in response to a two-step activation sequence initiated in response to user input directed to the touch sensor and to the control selector for the gas cooktop burner.
The Chinese Patent document does not disclose the controller further configured to customize the two-step activation sequence in response to user input by changing an activation order of the touch sensor and the control selector.
However, Smith et al. teach a variable password safety interlock system for appliances to prevent children from accidentally turning on the appliances. Therefore a person having ordinary skill in the art would adapt the password safety interlock system for appliances teaching of Smith et al. to the touch sensor disclosed by the Chinese Patent document to prevent children from accidentally operating the cooking appliance. The variable password teaching of Smith et al. adapted to the Chinese Patent Document will meet the “changing an activation order of the touch sensor and control selector” since the touch sensor activation order will be different.

Allowable Subject Matter
Claims 1, 3 – 19 are allowed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA/CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753